EXHIBIT 10.1 EXECUTION VERSION AMENDMENT dated as of June 25, 2013 (this “Amendment Agreement”) to the Second Amended and Restated Credit Agreement, dated as of April 16, 2012 (as amended, restated, amended and restated,supplemented or otherwise modified from time to time prior to the date hereof, the “Existing Credit Agreement”), among Fidelity National Financial, Inc. (the “Borrower”), the several lenders from time to time party thereto, Bank of America, N.A., as administrative agent (the “Administrative Agent”), and the other agents parties thereto.Unless otherwise defined herein, terms defined in the Amended Credit Agreement (as defined below) and used herein shall have the meanings given to them in the Amended Credit Agreement. WHEREAS, the Borrower has requested an amendment to the Existing Credit Agreement pursuant to which (a) some or all of the existing Lenders will agree to extend the maturity of all of their Commitments to the Extended Maturity Date (as defined in the Amended Credit Agreement) and (b) certain provisions of the Existing Credit Agreement, including certain negative and financial covenants, will be amended; and WHEREAS, in order to effect the foregoing, the Borrower and the other parties hereto desire to amend and restate, as of the Amendment Effective Date (as defined below), the Existing Credit Agreement and to enter into certain other agreements set forth herein, in each case subject to the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Section 1.Amendment and Restatement of the Existing Credit Agreement.Effective as of the Amendment Effective Date, the Existing Credit Agreement is hereby amended and restated in its entirety in the form of the Amended Credit Agreement set forth as Exhibit A hereto (the Existing Credit Agreement, as so amended and restated, the “Amended Credit Agreement”). Except as set forth above, all schedules and exhibits to the Existing Credit Agreement, in the forms thereof in effect immediately prior to the Amendment Effective Date, will continue to be schedules and exhibits to the Amended Credit Agreement. Section 2.Representations and Warranties.To induce the Administrative Agent and the Lenders to enter into this Amendment Agreement, the Borrower hereby represents and warrants to the Administrative Agent and the Lenders that: (a)(i) The Borrower has all requisite power and authority to execute, deliver and perform its obligations under this Amendment Agreement, (ii) this Amendment Agreement has been duly executed and delivered by the Borrower, and (iii) this Amendment Agreement constitutes a legal, valid and binding obligation of the Borrower, enforceable against the Borrower in accordance with its terms, except as enforceability may be limited by Debtor Relief Laws and general equitable principles. (b)As of the Amendment Effective Date, no Default shall exist, or would result from this Amendment Agreement or any transactions contemplated hereby to occur on the Amendment Effective Date. (c)Each of the representations and warranties of the Borrower contained in Article V of the Amended Credit Agreement or any other Loan Document, or which are contained in any document furnished at any time under or in connection herewith or therewith, shall be true and correct in all material respects on and as of the Amendment Effective Date, except to the extent that such representations and warranties specifically refer to an earlier date, in which case they shall be true and correct as of such earlier date. Section 3.Effectiveness of this Amendment Agreement and the Amended Credit Agreement.The effectiveness of this Amendment Agreement and the amendment and restatement of the Existing Credit Agreement in the form of the Amended Credit Agreement is subject to the satisfaction of the following conditions precedent (the date on which all of such conditions shall first be satisfied (or waived), which in the case of clause (b) may be substantially concurrent with the satisfaction of the other conditions specified below, the “Amendment Effective Date”): (a)The Administrative Agent’s receipt of the following: (i)duly executed counterparts hereof that, when taken together, bear the signatures of the Borrower, each Extending Lender and each other Lender necessary to constitute the Required Lenders, the Administrative Agent and each Swingline Lender. (ii)a Revolving Credit Note executed by the Borrower in favor of each Lender requesting a Revolving Credit Note at least three Business Days in advance of the Amendment Effective Date; (iii)the Swing Line Note executed by the Borrower, if requested by the Swing Line Lender at least three Business Days in advance of the Amendment Effective Date; (iv)a closing certificate executed by a Responsible Officer of the Borrower as of or about the Amendment Effective Date, certifying as to (x) the charter, bylaws or other applicable organizational documents of the Borrower and (y) (a) the resolutions or other corporate action of the Borrower authorizing the execution and performance of, and (b) the incumbency and specimen signature of each officer of the Borrower executing, this Amendment Agreement and the other Loan Documents to which the Borrower is a party; (v)a certificate of good standing with respect to the Borrower from the Secretary of State of the Sate of the Borrower’s organization (to the extent relevant and available in the jurisdiction of organization of the Borrower); (vi)a customary opinion of counsel to the Borrower, addressed to the Administrative Agent and each Lender, as to matters concerning the Borrower and the Loan Documents (including enforceability of the Loan Documents under New York law); (vii)a certificate signed by a Responsible Officer of the Borrower certifying as to the matters set forth in Section 2(b) and 2(c) hereof; and 2 (viii)to the extent reasonably requested by the Administrative Agent at least 10 Business Days in advance of the Amendment Effective Date, documentation and other information that are required by regulatory authorities under applicable “know-your-customer” rules and regulations, including the Act, at least two Business Days prior to the Amendment Effective Date. (b)The Borrower shall have paid (i) to the Arrangers for their own account any fees due and required to be paid to the Arrangers on or before the Amendment Effective Date, (ii) to MLPFS, for the account of each Extending Lender, an extension fee equal to 0.20% of the sum of such Extending Lender’s Commitments, in each case in effect under the Existing Credit Agreement immediately prior to the Amendment Effective Date and (iii) subject to the limitations set forth in Section 10.04 of the Amended Credit Agreement and to the extent invoiced at least three Business Days prior to the Amendment Effective Date, the reasonable out-of-pocket expenses of the Administrative Agent and Arrangers in connection with this Amendment Agreement, including the reasonable and documented out-of-pocket fees and expenses of one counsel (including any local counsel) for the Administrative Agent and the Arrangers, taken as a whole. (c)The Amendment Effective Date shall have occurred on or before July 31, 2013. Section 4.Effect of Amendment.(a)Except as expressly set forth herein or in the Amended Credit Agreement, this Amendment Agreement shall not by implication or otherwise limit, impair, constitute a waiver of or otherwise affect the rights and remedies of the Lenders or the Agents under the Existing Credit Agreement or any other Loan Document and shall not alter, modify, amend or in any way affect any of the terms, conditions, obligations, covenants or agreements contained in the Existing Credit Agreement or any other provision of the Existing Credit Agreement or of any other Loan Document, all of which, subject to the terms of the Amended Credit Agreement, are ratified and affirmed in all respects and shall continue in full force and effect.Nothing herein shall be deemed to entitle the Borrower to a consent to, or a waiver, amendment, modification or other change of, any of the terms, conditions, obligations, covenants or agreements contained in the Credit Agreement or any other Loan Document in similar or different circumstances. (b)On and after the Amendment Effective Date, each reference in the Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”, or words of like import, and each reference to the “Credit Agreement” in any other Loan Document shall be deemed a reference to the Amended Credit Agreement.This Amendment Agreement shall constitute a “Loan Document” for all purposes of the Amended Credit Agreement and the other Loan Documents. Section 5.Governing Law.THIS AMENDMENT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE 3 GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW. THIS AGREEMENT HAS BEEN ENTERED INTO PURSUANT TO SECTION 5-1 Section 6.Counterparts.This Amendment Agreement may be executed in any number of counterparts and by different parties hereto in separate counterparts, each of which when so executed and delivered shall be deemed an original, but all such counterparts together shall constitute but one and the same instrument.Delivery of any executed counterpart of a signature page of this Amendment Agreement by facsimile or electronic transmission (including in “.pdf” or “.tif” format) shall be as effective as delivery of a manually executed counterpart hereof. Section 7.Headings.The headings of this Amendment Agreement are for purposes of reference only and shall not limit or otherwise affect the meaning hereof. [Remainder of page intentionally blank] 4 IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to be duly executed and delivered by their respective duly authorized officers or representatives as of the day and year first above written. FIDELITY NATIONAL FINANCIAL, INC. By: /s/Brent B. Bickett Name: Brent B. Bickett Title: Vice President, Corporate Fincance BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and Extending Lender By: /s/Jason Cassity Name: Jason Cassity Title: Director SIGNATURE PAGE TO AMENDMENT Name of Lender:
